Citation Nr: 0829854	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for schizophrenia.

2.	Entitlement to service connection for an eye condition 
(claimed as loss of vision).

3.	Entitlement to service connection for a sinus condition.

4.	Entitlement to service connection for a heart condition.

5.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
history of uterine fibroid tumors.

6.	Entitlement to an initial evaluation higher than 10 
percent for post-traumatic stress disorder (PTSD), with major 
depressive disorder.

7.	Entitlement to a compensable evaluation for residuals of 
a fracture, second digit, left hand.


8.	Entitlement to a compensable evaluation for residuals of 
a fracture, left             twelfth rib.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to March 
1989.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to service 
connection for PTSD, and major depressive disorder. 

The Board's decision of September 2005 indicated as a 
preliminary matter,            that there was of record a 
final November 1992 RO rating decision denying   service 
connection for PTSD and schizophrenia. Hence, new and 
material evidence was required to reopen the claim before 
proceeding with its adjudication.                See 38 
C.F.R. § 3.156 (2007); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).
The issue was recharacterized as a petition to reopen a claim 
for service connection for a psychiatric disorder, including 
PTSD and schizophrenia. The Board then reopened the claim, 
but denied it on the underlying merits.


The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), and in a Memorandum Decision 
dated in October 2007, the Court vacated the Board's 
September 2005 decision, and remanded it to the Board for 
further appellate review.  

During the pendency of the appeal, however, an August 2007 
rating decision was issued by the Cleveland, Ohio, Tiger Team 
RO which had granted service connection for PTSD, and major 
depressive disorder, with an initial 10 percent evaluation 
effective October 11, 2005. Notification of this decision to 
the veteran was provided later that month. (The veteran's 
attorney was not her designated representative at the time 
and did not receive notification of said decision,           
and did not undertake representation until the following 
month).            

The significance of the August 2007 rating decision is that 
the remaining claim on appeal is now more limited in scope. 
The claim as it stands is essentially one for entitlement to 
service connection for schizophrenia. To the extent that the 
appeal to the Court previously encompassed service connection 
for a psychiatric disorder including PTSD and major 
depressive disorder, in light of the August 2007 
determination, these issues have become moot and are no 
longer for appellate consideration. 38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2007); 38 C.F.R.              § 20.101(d) 
(2007). The Board will therefore adjudicate only the matter 
of        service connection for schizophrenia. 

Apart from the claim that the Board is presently deciding, 
the veteran's attorney has also filed on her behalf a timely 
Notice of Disagreement (NOD) with several issues decided in 
connection with the August 2007 rating decision, including 
the initial rating assigned for service-connected PTSD and 
depressive disorder. See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). Under these circumstances, the issuance of a 
Statement of the Case (SOC) is required as the next stage in 
the process of completing an appeal to the Board. 38 C.F.R. § 
19.29. Hence, these additional claims are addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC),                         
in Washington, DC.

FINDING OF FACT

The competent evidence does not establish a current diagnosis 
of schizophrenia.  


CONCLUSION OF LAW

The criteria for a grant of service connection for 
schizophrenia are not approximated. 38 U.S.C.A.§§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 &           Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions      are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008).             
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied  and compliant notice was not previously 
provided. See Mayfield v. Nicholson,     444 F.3d 1328, 1333-
34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  her claim through October 2002 
correspondence that addressed each element of satisfactory 
notice set forth under the Pelegrini II decision. The April 
2004 Statement of the Case (SOC) provided explanation of the 
regulatory criteria                  to establish a claim for 
service connection. The VCAA notice correspondence further 
explained the joint obligation between VA and the veteran 
herself to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, while there is no indication of notification 
concerning both the disability rating and effective date 
elements of a pending claim for benefits consistent with the 
holding in the Dingess/Hartman decision, as the claim for 
service connection is being denied on its merits, the absence 
of detailed notice on this subject had no prejudicial effect 
upon adjudicating the appeal. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction (AOJ, i.e., RO), the Board must consider whether 
the veteran has been prejudiced thereby).   

In addition, the relevant notice information must have been 
timely sent. The Court in Pelegrini II prescribed as the 
definition of timely notice the sequence of events in which 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). In this instance,                  the 
October 2002 notice correspondence preceded issuance of the 
May 2003       rating decision on appeal, and thus comported 
with the standard for timely notice.  

The RO has also taken appropriate action to comply with the 
duty to assist            the veteran, obtaining available 
service treatment records, personnel records, extensive 
records of VA outpatient treatment, and private treatment 
records.           The veteran has also undergone several VA 
examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). In 
support of her claim, the veteran has provided several 
personal statements, lay statements from various third-party 
individuals, and copies of medical records from private 
treatment providers. As such, the record as it stands 
includes sufficient competent evidence to decide this matter. 
See 38 C.F.R.                  § 3.159(c)(4). Under the 
circumstances, no further action is necessary to assist            
the veteran.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say,                 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369   (Fed. Cir. 2004). Accordingly, 
the Board will adjudicate the claim on the merits.





Analysis of the Claim

Service connection may be granted for any current disability 
that is the result of       a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes  that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007). 

In order to establish a valid claim for service connection 
for a claimed disorder, there must exist: (1) medical 
evidence of a current disability; (2) medical, or            
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a  disease or injury; and (3) 
medical evidence of a nexus between the claimed                
in-service disease or injury and the current disability. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The component of the veteran's original claim for benefits 
arising out of a claimed acquired psychiatric disorder 
necessitating appellate adjudication is that of entitlement 
to service connection for schizophrenia, following the award 
of service connection for PTSD and depressive disorder 
through the issuance of an RO  August 2007 rating decision. 
Because the competent evidence preponderates against the 
existence of a current diagnosis of schizophrenia, the claim 
will be denied.

The Board has reviewed the comprehensive evidence of record 
to evaluate whether claimed schizophrenia is part of the 
veteran's current confirmed psychiatric diagnosis. In 
connection with an original claim for service connection for 
a psychiatric disorder, she underwent an August 1992 VA 
compensation and pension examination. The veteran had been 
admitted to an inpatient facility with some delusional 
symptoms, and discharged on prescribed medication. The VA 
examiner stated a diagnosis of schizophrenia, acute, paranoid 
type, in fairly good remission with continuing depressive 
symptoms while taking medication. 


A psychological evaluation at a VA facility that month 
indicated a provisional diagnosis of schizophrenia in 
remission, late onset, rule out bipolar disorder; and 
personality disorder not otherwise specified (schizoid, 
schizotypal and avoidant traits noted). It was further 
indicated that she had been hospitalized over the last 
several months due to exacerbations of symptoms following 
discontinuance of   anti-psychotic medication. A 
precipitating factor in illness had been stress related to 
returning to college. She did report having had a traumatic 
and conflictual marriage and divorce over her last year of 
military service. The psychologist determined that the self-
report and psychological testing did not indicate PTSD or a 
service-related psychological disorder. 
  
The RO's rating decision of November 1992 denied claims for 
service connection for PTSD and schizophrenia, paranoid type. 
The veteran did not appeal this decision.

The Board in September 2005 reopened the claim for service 
connection for a psychiatric disorder, including PTSD and 
schizophrenia, and denied it on its merits. The case was then 
appealed to the Court. The issue of service connection for 
schizophrenia remains before the Board.

The subsequent records of VA outpatient treatment dated from 
November 2000          up until February 2006, reflect 
evaluation and treatment on an intermittent basis for the 
diagnosis of PTSD, related to military sexual trauma, and 
other conditions that were diagnosed as major depressive 
disorder, anxiety disorder and affective disorder. However, 
there was no specific indication or suggestion that the 
veteran continued to have or show any signs of schizophrenia.  

In October 2002, the veteran underwent a psychiatric 
hospitalization of several days for treatment of PTSD and 
depressive symptoms.

On a March 2003 VA psychiatric examination, the diagnostic 
impression provided following an evaluation and claims file 
review consisted of major depressive disorder, recurrent, in 
partial remission; and personality disorder, not otherwise 
specified. The examiner expressed the finding that the 
diagnostic criteria for PTSD were not met. A Global 
Assessment of Functioning Score (GAF) was stated of 55. It 
was further opined that this GAF score more likely than not 
was due to a nonservice-connected illness rather than a 
service-connected disorder.

A valid claim for service connection necessarily requires 
competent evidence of        the disability claimed. Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability.").       See also Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). See, too, Degemetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997). 

Based on the above, there is no competent evidence to show 
claimed schizophrenia currently exists. While it is 
acknowledged that schizophrenia was diagnosed at or around 
the time of the original November 1992 denial of service 
connection,         there is no indication of recurrence 
including as of or following the October 2002 petition to 
reopen that decision, which led to the analysis of the 
instant claim on appeal. See generally McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007)                (the existence of 
a current disability may be satisfied when a claimant has a 
disability at the time a claim for compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior to the Secretary's adjudication of the claim). 
In comparison, there are other diagnosed disorders that have 
been confirmed on continued evaluation, including PTSD and 
depressive disorder for which service connection was 
determined to be warranted. Hence, it can be determined to a 
reasonable likelihood that schizophrenia does not presently 
manifest.

Provided it were otherwise established that schizophrenia 
remained a part of         the overall diagnostic picture, 
the August 1992 VA psychiatric examiner indicated the finding 
that this disorder had no causal association to the veteran's 
service.        The conclusion of the March 2003 VA examiner 
is likewise indicative of a lack of objective relationship 
between a current mental health disorder other than PTSD and 
service. As a result, even if the criteria for a current 
disability were met, the requirement of a causal nexus to 
service is not demonstrated.

For these reasons, the claim for service connection for 
schizophrenia is being denied. Since the preponderance of the 
competent evidence with regard to the  claim is unfavorable, 
the benefit-of-the-doubt doctrine is not applicable.                   
38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b). See also Gilbert v. 
Derwinski,                 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for schizophrenia is 
denied.


REMAND

In an August 2007 rating decision issued during the pendency 
of the instant appeal, the RO considered and denied claims 
for service connection for an eye condition (claimed as loss 
of vision), a sinus condition, and a heart condition, as well 
as a petition to reopen a claim for service connection for a 
history of uterine fibroid tumors. Also denied were claims 
for compensable ratings for service-connected residuals of a 
fracture, second digit, left hand, and residuals of a 
fracture, left twelfth rib. The decision furthermore granted 
a claim for entitlement to service connection for PTSD, with 
major depressive disorder, and assigned an initial         10 
percent evaluation effective October 11, 2005. 

Through correspondence received at the RO in March 2008, the 
veteran's attorney provided a NOD with each of the above 
determinations, to include the initial disability rating 
assigned for PTSD with major depressive disorder. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection). Consequently, these claims must 
be remanded to the RO for issuance of an SOC addressing the 
matters. See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should re-examine the 
veteran's claims of entitlement to service 
connection for an eye condition (claimed 
as loss of vision), a sinus condition, and 
a heart condition; petition to reopen a 
previously denied claim for service 
connection for a history of uterine 
fibroid tumors; claims for compensable 
ratings for residuals of a fracture, 
second digit, left hand, and for residuals 
of a fracture, left twelfth rib; and claim 
for an initial evaluation higher than 10 
percent for PTSD, with major depressive 
disorder. 

2.	The RO/AMC should prepare an SOC on 
each of these claims in accordance with 38 
C.F.R. § 19.29 (2007), unless the matter 
is resolved by granting the benefit 
sought, or by the veteran's withdrawal of 
the NOD.             If, and only if, the 
veteran files a timely substantive appeal, 
should any issue be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

	(CONTINUED ON NEXT PAGE)









These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


